Exhibit 10.5

 

CALIFORNIA JUDICIAL REFERENCE AGREEMENT

 

This California Judicial Reference Agreement (“Agreement”) is entered into in
connection with any existing financing (other than consumer purpose financing)
(“Financing”) provided by U.S. Bank National Association (“Bank”) to Cherokee
Inc., a Delaware corporation (“Borrower”) evidenced, secured and/or supported by
one or more promissory notes, loan agreements, security agreements,
mortgages/deeds of trust, guaranties and/or other documents signed by the
undersigned parties, including but not limited to the Guaranty executed by Spell
C, LLC, a Delaware limited liability company (“Guarantor”) in favor of Bank in
connection with the Financing (said promissory note and such other agreements,
together with amendments, modifications, substitutions and replacements thereto,
are hereinafter referred to as the “Loan Documents”).

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto (collectively, the “Parties”) agree as
follows:

 

1.                                      Any and all disputes, claims and
controversies arising out of the Loan Documents or the transactions contemplated
thereby (including, but not limited to, actions arising in contract or tort and
any claims by a Party against Bank related in any way to the Financing)
(individually, a “Dispute”) that are brought before a forum in which pre-dispute
waivers of the right to trial by jury are invalid under applicable law shall be
subject to the terms of this Agreement in lieu of the jury trial waivers
otherwise provided in the Loan Documents.

 

2.                                      Any and all Disputes shall be heard by a
referee and resolved by judicial reference pursuant to California Code of Civil
Procedure Sections 638 et seq.

 

3.                                      The referee shall be a retired
California state court judge or an attorney licensed to practice law in the
State of California with at least ten (10) years’ experience practicing
commercial law.  The Parties shall not seek to appoint a referee that may be
disqualified pursuant to California Code of Civil Procedure Section 641 or 641.2
without the prior written consent of all Parties.

 

4.                                      If the Parties are unable to agree upon
a referee within ten (10) calendar days after one Party serves a written notice
of intent for judicial reference upon the other Party or Parties, then the
referee will be selected by the court in accordance with California Code of
Civil Procedure Section 640(b).

 

5.                                      The referee shall render a written
statement of decision and shall conduct the proceedings in accordance with the
California Code of Civil Procedure, the Rules of Court, and California Evidence
Code, except as otherwise specifically agreed by the parties and approved by the
referee.  The referee’s statement of decision shall set forth findings of fact
and conclusions of law.  The decision of the referee shall be entered as a
judgment in the court in accordance with the provisions of California Code of
Civil Procedure Sections 644 and 645.  The decision of the referee shall be
appealable to the same extent and in the same manner that such decision would be
appealable if rendered by a judge of the superior court.

 

6.                                      Nothing in this Agreement shall be
deemed to apply to or limit the right of Bank (a) to exercise self help remedies
such as (but not limited to) setoff, or (b) to foreclose judicially or
nonjudicially against any real or personal property collateral, or to exercise
judicial or nonjudicial power of sale rights, (c) to obtain from a court
provisional or ancillary remedies (including, but not limited to, injunctive
relief, a writ of possession, prejudgment attachment, a protective order or the
appointment of a receiver), or (d) to pursue rights against a Party in a
third-party proceeding in any action brought against Bank (including actions in
bankruptcy court).  Bank may exercise the rights set forth in the foregoing
clauses (a) through (d), inclusive, before, during or after the pendency of any
judicial reference proceeding.  Neither the exercise of self help remedies nor
the institution or maintenance of an action for foreclosure or provisional or
ancillary remedies or the

 

1

--------------------------------------------------------------------------------


 

opposition to any such provisional remedies shall constitute a waiver of the
right of any Party, including, but not limited to, the claimant in any such
action, to require submission to judicial reference the merits of the Dispute
occasioning resort to such remedies.  No provision in the Loan Documents
regarding submission to jurisdiction and/or venue in any court is intended or
shall be construed to be in derogation of the provisions in any Loan Document
for judicial reference of any of Dispute.

 

7.                                      If a Dispute includes multiple claims,
some of which are found not subject to this Agreement, the Parties shall stay
the proceedings of the Disputes or part or parts thereof not subject to this
Agreement until all other Disputes or parts thereof are resolved in accordance
with this Agreement.  If there are Disputes by or against multiple parties, some
of which are not subject to this Agreement, the Parties shall sever the Disputes
subject to this Agreement and resolve them in accordance with this Agreement.

 

8.                                      During the pendency of any Dispute which
is submitted to judicial reference in accordance with this Agreement, each of
the Parties to such Dispute shall bear equal shares of the fees charged and
costs incurred by the referee in performing the services described in this
Agreement.  The compensation of the referee shall not exceed the prevailing rate
for like services.  The prevailing party shall be entitled to reasonable court
costs and legal fees, including customary attorney fees, expert witness fees,
paralegal fees, the fees of the referee and other reasonable costs and
disbursements charged to the party by its counsel, in such amount as is
determined by the Referee.

 

9.                                      In the event of any challenge to the
legality or enforceability of this Agreement, the prevailing Party shall be
entitled to recover the costs and expenses from the non-prevailing Party,
including reasonable attorneys’ fees, incurred by it in connection therewith.

 

10.                                THIS AGREEMENT CONSTITUTES A “REFERENCE
AGREEMENT” BETWEEN OR AMONG THE PARTIES WITHIN THE MEANING OF AND FOR PURPOSES
OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 638.

 

[Signature page to follow]

 

2

--------------------------------------------------------------------------------


 

Dated as of: February 16, 2011

 

 

Agreed to:

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/Gary P. Terrasi

 

 

Name

Gary P. Terrasi

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

CHEROKEE INC.,

 

 

a Delaware corporation,

 

 

as Borrower

 

 

 

 

 

By:

/s/Henry Stupp

 

 

Name

Henry Stupp

 

 

Title:

CEO

 

 

 

 

 

 

 

 

 

SPELL C, LLC,

 

 

a Delaware limited liability company,

 

 

as Guarantor

 

 

 

 

 

 

By:

/s/Henry Stupp

 

 

Name

Henry Stupp

 

 

Title:

CEO

 

California Judicial Reference Agreement

 

S-1

--------------------------------------------------------------------------------